UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6554



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICE BEHANZIN WILSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-96-34-5-BR, CA-00-229-5-BR)


Submitted:   July 17, 2001                 Decided:   August 14, 2001


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrice Behanzin Wilson, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, John Samuel Bowler, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrice Behanzin Wilson appeals the district court’s order

denying in part and granting in part his motion for reconsideration

of a previous order.       We dismiss the appeal for lack of jurisdic-

tion because Wilson’s notice of appeal was not timely filed.

     Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R.

App. P. 4(a)(6).        This appeal period is “mandatory and jurisdic-

tional.”      Browder v. Director, Dep’t of Corrections, 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order was entered on the docket on

December 22, 2000.         Wilson’s letter, which was construed as a

notice of appeal, was filed on March 19, 2001, beyond the sixty-day

appeal period.         Even taking the date noted on Wilson’s letter,

March 13, 2001, as the date the notice of appeal was filed, the

appeal is still untimely.         Because Appellant failed to file a

timely notice of appeal or to obtain an extension or reopening of

the appeal period, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the

facts   and    legal    contentions   are   adequately   presented   in   the




                                       2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3